PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/352,794
Filing Date: 16 Nov 2016
Appellant(s): McDonell et al.



__________________
H. Jay Spiegel
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 1/13/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5/14/2021 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
	WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
I. Claims 22-37 as falling to comply with the written description requirement under 35 USC 112(a).
II. Claims 22, 24-30 and 32-37 rejected under 35 USC 103 unpatentable over Gait.
III.   Claims 23 and 31 rejected under 35 USC 103 unpatentable over the combination of Gait and Herman.
(2) Response to Argument
	Claims 22-37 stand rejected under 35 USC 112(b) as indefinite
	Claim 22
	The examiner maintains his position that it is unclear to what angle “X”, independent claims 22 and 30 are referring to.
	On pages 17 and 18 of his brief, while discussing angle “X”, appellant copied his Fig. 1 and stated “Concerning the Examiner’s questioning of what is  on pages 2-3 of the Office Action, Appellant refers the Examiner to the clear disclosure of the angle “X” in Figure 1 (reproduced below) which shows the angle “X” to clearly be the angle between the axis 40 and a line between the axis 40 at the throat and the apex 67. The same is
true with respect to the apex 65.  Reference is made to paragraph [0035] quoted above. For the Examiner’s better understanding, attached as Exhibit 1 is a clean copy of Figures 1-11 of the subject application which the PTAB should refer to when reviewing the summary of the claimed subject matter, Section iii supra.”
	The examiner respectfully disagrees and asserts that:
	A) such definition of angle “X” above, presumably as set forth by the specification, was never claimed as such;
	B) it is unclear that the specification, in particular paragraph [0035], indeed define angle “X” as argued by appellant; 
	C) appellant’s original drawings filed on 11/16/2016 provide somewhat different angle “X”, and 
	D) the declaration by the inventor McDonell does not provide more clarity to angle “X”.

	First, claim 22, in section e) recites “a line drawn from said proximal end of each of said bottom surfaces to a respective lower apex making a 13° to 17° angle X with respect to said distal extension of said axis of elongation”.
throat and the apex 67.”   Where is “the throat” with respect to claim 22? Claim 22 never defines angle “X” as a line between the throat and the apex with respect to axis 40 (i.e. axis of elongation).
	Furthermore, aside from the fact that such measurement of angle “X”, in relation to a throat was never claimed, it is unclear how a region, i.e. a throat, with no specific location, can possibly define angle “X” by drawing a line therefrom to apex in relation to elongate axis.  
	The so-called throat, is a region (reference to at least Fig. 5 regarding element 11 of appellant’s; specification [0027] states: “The head 10 is seen to include a body with a throat 11 (best seen in Figure 5)”), and absent any clear point or position of such region, there is no way to know where the line can be drawn to the apex to define angle “X”.  Put it other way, a region includes infinite points, and to draw a line therebetween the axis at the throat to the apex, to define an angle relative to the elongate axis, it is unclear to know from which infinite locations can such line be drawn. 
	Second, attention to appellant’s paragraph [0035] as reproduced hereinafter, [0035] In the preferred embodiment, the angle “X” (FIG. 1) between the central axis 40 of the shaft 20 and the surface 27 (also the surface 25) is about 15°. If desired, the angle “X” can range from 5° to 20°.”
	In his argument appellant asserted that angle “X” is to be measured from the axis at the throat to the apex.  However, nowhere in paragraph [0035] is there such definition to angle “X” between the axis 40 at the throat and the apex.  It appears that 
	Lastly, inventor McDonell filed a declaration (5-20-2020) to argue that his lacrosse head is been copied (section 5 of the declaration).  Inventor McDonell provided exhibits 1-4 while marking an “angle”, which show various dashed axis of elongation and shaded angle upon each lacrosse head to presumably compare to the claimed angle “X”, as allegedly copying his lacrosse head.  Looking at each of the exhibits, the marked angle appears in a totally different location than appellant’s claimed angle “X”, i.e. a line of angle when extended does not extend through the axis at the throat.      
	In sum, as set forth above the examiner maintains his position that it is unclear to what “angle” claim 22 referred to, and claim 22 should be rejected under 35 USC 112 (b) as indefinite.
	Claim 23
	It should be noted that the examiner’s rejection, under indefiniteness, is because of the inconsistency with the written description, and in particular with regard to the 
	In that regard, appellant’s arguments have been considered and are persuasive.  
However, since claim 23 is dependent from claim 22, the claim recites the limitations of claim 22, and as discussed above, claim 22 should be rejected under 35 USC 112(b) as indefinite, and claim 23 should be rejected as being dependent upon otherwise indefinite base claim.
	Claim 26
	Appellant argued that claim 26 is definite (brief page 20), and referred back to section C.i. (page 18) while appellant quoted par. [0034], and show Fig. 10 to allegedly supports such assertions.  The examiner respectfully disagrees.
	Claim 26 recites “The lacrosse stick head of Claim 25, wherein said pocket is located at said apices.”  Appellant argued that according to Fig, 10 (which nowhere shows a pocket) and the disclosure from paragraph [0034], thongs or strings 33 attached to holes 29 and 31 forming such pocket as claimed.  However, where is the apices (e.g. 65 and 67) with regard to the thongs or strings as forming the pocket? 
	Neither the drawings nor the original disclosure particularly point out how the pocket is located in the apices and the examiner maintains his position that it is unclear to what pocket located at the apices claim 26 recites, and claim 26 should be rejected under 35 USC 112 (b) as indefinite.
	Claim 29
	   Appellant’s arguments with respect to the depth of the pocket below the axis of elongation have been considered and are persuasive.  

	Claim 30
	Appellant has not provided any additional or different arguments than argued with respect to independent claim 22.  Accordingly, as set forth above the examiner maintains his position that it is unclear to what “angle” claim 22 referred to, and claim 30 should be rejected under 35 USC 112(b) as indefinite for the same reasons.
	Claim 31
	Claim 31 recites similar limitations as claim 23 and appellant has not provided any additional or different arguments than argued with respect to claim 31.  Accordingly, as set forth above the examiner maintains his position that claim 31 should be rejected as being dependent upon otherwise indefinite base claim.    
	Claim 34
	Claim 34 recites similar limitations as claim 26 and appellant has not provided any additional or different arguments than argued with respect to claim 34.  Accordingly, as set forth above the examiner maintains his position that it is unclear to what pocket located at the apices claim 34 recites, and claim 34 should be rejected under 35 USC 112 (b) as indefinite for the same reasons.
	Claim 37
	Claim 37 recites similar limitations as claim 29 and appellant has not provided any additional or different arguments than argued with respect to claim 37.  Accordingly, 
     
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMIR A KLAYMAN/Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/Janet Baxter/
TC 3700 MQAS


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.